DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance

Claims 1-4, and 7-13- are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various earphones thereon, for example US 2013/0251172.  However, the prior art of record fails to show claim 1, an earphone comprising: an earphone body, the earphone body including an earplug portion, a connecting portion, and a body portion; and a fixing member shaped as a ring, wherein: a middle portion of the fixing member includes a through hole, the fixing member includes a side wall on each of two sides of the fixing member and a top wall located at an edge of the ring, the top wall being made of an elastic material, the connecting portion is connected to the earplug portion and the body portion, the connecting portion passes through the through hole and is fastened in the fixing member, the fixing member is placed in a cavitas conchae of a human ear, the top wall of the fixing member is elastically deformed under pressing of the cavitas conchae the top wall comprises a vent hole, and in response to the top wall being deformed, the top wall and the side walls of the fixing member are enclosed to form an air groove configured to discharge air in the air groove from the vent hole; and claim 13, an earphone comprising: an earphone body, the earphone body including an earplug portion, a connecting portion, and a body portion, the connecting portion being attached to the earplug portion at one end and the body portion at the other end; 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN D NGUYEN/Primary Examiner, Art Unit 2699